Citation Nr: 1107207	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss 
of use of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 
and from March 1988 to February 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2010, the Veteran and his daughter testified in a 
Travel Board hearing in front of the undersigned Acting Veterans 
Law Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

Additional evidence was submitted by the Veteran in October 2010, 
following the Travel Board hearing.  The Veteran, through his 
representative, explicitly indicated during the hearing that he 
would not provide a waiver of RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2010).  Correspondence from the 
Veteran's representative submitted in January 2011 suggests that 
a waiver was submitted in October 10, 2010.  However, the October 
10, 2010 correspondence did not pertain to the issue on appeal.  
Therefore, the Board finds that referral to the RO for initial 
review is required.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated above, referral to the RO for initial review of 
medical evidence submitted after the Travel Board hearing is 
required.  See 38 C.F.R. § 20.1304(c).

Additionally, the record shows that the Veteran receives ongoing 
treatment for his disabilities at the VA Medical Center (VAMC) in 
Tampa, Florida, including the Brevard Veteran's Clinic as well as 
at the 45th Medical Group at Patrick AFB in Brevard County, 
Florida.  Therefore, while the appeal is in remand status these 
records should also be obtained and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Given the above development, while the appeal is in remand status 
the Veteran should also be afforded a VA examination.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the records of 
prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain the Veteran's 
contemporaneous medical records from the 
VAMC in Tampa, Florida, including the 
Brevard Veteran's Clinic.  All efforts to 
obtain these records should be documented 
in the claims folder and the VAMC should be 
asked to provide a negative response if 
records are unavailable.  If the records 
cannot be located or no such records exist, 
the Veteran should be notified of this 
fact.  

2.  After obtaining any necessary release, 
the RO/AMC should also obtain the Veteran's 
contemporaneous medical records from the 
45th Medical Group at Patrick AFB in Brevard 
County, Florida.  All efforts to obtain 
these records should be documented in the 
claims folder and a negative response 
should be obtained if records are 
unavailable.  If the records cannot be 
located or no such records exist, the 
Veteran should be notified of this fact.

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
schedule the Veteran for a VA Compensation 
and Pension Examination for the left lower 
extremity to determine the severity of the 
left lower extremity disability.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination 
and a note that it was reviewed should be 
placed in the examination report.  The 
examiner should thereafter be asked to 
provide answers to the following question:

a) Is it at least as likely as 
not that that the Veteran's 
service-connected disabilities 
result in loss of use of the left 
lower extremity (i.e., no 
effective function remains other 
than that which would be equally 
well served by an amputation 
stump at the site of election 
below the knee with use of a 
suitable prosthetic appliance).  
In other words, can the actual 
remaining function of the 
Veteran's left lower extremity 
(balance, propulsion, etc.) be 
accomplished equally well by an 
amputation stump with prosthesis?

b) If the Veteran does have loss 
of use of the left lower 
extremity, is it as likely as not 
that this level of disability 
results from service-connected 
disabilities?

The examiners are advised that any opinions 
rendered should be supported by a 
rationale.  A bare conclusion will be 
deemed inadequate.

Note 1: The examiner is advised that 
controlling laws and regulations provide 
that the loss of use of foot or hand will 
be held to exist when no effective function 
remains other than that which would be 
equally well served by an amputation stump 
at the site of election below knee or below 
elbow with use of a suitable prosthetic 
appliance.  The determination will be made 
on the basis of the actual remaining 
function, whether the acts of balance, 
propulsion, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 31/2 inches or more, will 
constitute loss of use of the hand or foot 
involved.  38 C.F.R. § 3.350(a) (2010). 

Note 2:  The examiner is also advised that 
considered as loss of use of the foot is 
complete paralysis of the external 
popliteal nerve and consequent foot drop, 
accompanied by characteristic organic 
changes, including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of this 
nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63 
(2010).

Note 3:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

4.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance Act 
of 2000 (VCAA) notice in accordance with 
the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010).

5.  The RO/AMC should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO/AMC should issue a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




_________________________________________________
NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

